FILED
                              NOT FOR PUBLICATION                           JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA DE LOS ANGELES MEJIA DE                    No. 10-70081
ZAMORA; et al.,
                                                 Agency Nos. A098-934-140
               Petitioners,                                  A098-934-141
                                                             A098-934-142
  v.                                                         A098-934-144
                                                             A098-934-145
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                       MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Maria de los Angeles Mejia de Zamora and her family, natives and citizens

of El Salvador, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. We have jurisdiction under 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      Substantial evidence supports the agency’s finding that petitioners failed to

establish the extortion demands and threats from gang members were on account of

their membership in a particular social group, political opinion, or any other

protected ground. See Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir.

2008) (evidence supported conclusion that gang victimized the petitioner for

economic and personal reasons rather than on account of a protected ground);

Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is not

available to victims of civil strife, unless they are singled out on account of a

protected ground.”); see also Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th

Cir. 2009) (“[t]he Real ID Act requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). Accordingly, because

petitioners failed to demonstrate they were persecuted or fear persecution on

account of a protected ground, we deny the petition as to petitioners’ asylum and

withholding of removal claims.

      PETITION FOR REVIEW DENIED.




                                         2                                          10-70081